Citation Nr: 0015968	
Decision Date: 06/16/00    Archive Date: 06/22/00

DOCKET NO.  98-17 976A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

1.  Entitlement to compensation pursuant to 38 U.S.C.A. 
§ 1151 for aggravation of lung disability due to treatment 
during VA hospitalization in October 1995, February 1996, and 
March 1996.

2.  Entitlement to compensation pursuant to 38 U.S.C.A. 
§ 1151 for aggravation of heart disability due to treatment 
during VA hospitalization in October 1995, February 1996, and 
March 1996.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Stephen L. Higgs, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1954 to 
January 1957.
 
This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in April 1997 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.

The issue of entitlement to compensation pursuant to 38 
U.S.C.A. § 1151 for aggravation of heart disability due to 
treatment during VA hospitalization in  October 1995, 
February 1996, and March 1996, is addressed in the REMAND 
portion of this action.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran's lung disability was permanently worsened 
due to VA hospitalization in October 1995, February 1996, and 
March 1996;  this was not a necessary consequence of his 
coronary artery bypass graft (CABG) surgery.
 

CONCLUSION OF LAW

The criteria for the award of compensation for aggravation of 
lung disability as if it were a service connected disability 
have been met.  38 U.S.C.A. § 1151(West 1991);  38 C.F.R. § 
3.358 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran contends he has experienced permanent aggravation 
of lung disability as result of VA surgery and treatment 
during hospitalizations in October 1995, February 1996, and 
March 1996.

Associated with the claims file are printouts of VA summaries 
of hospitalization in September and October 1995, which are 
very consistent with the facts as detailed and elaborated 
upon by various physicians, below.  These printouts are 
explicitly marked "NOT AN OFFICIAL COPY."

In a November 1996 letter, a VA physician in the Department 
of Cardiology at the Iowa City VA medical center wrote that 
he had been following the veteran for the last several months 
in the cardiology clinic.  The veteran was described as 
status post coronary artery bypass, with a very complicated 
postoperative course and reduced left ventricular function.  
The veteran was noted to be excessively short of breath and 
very limited in his activities due to his excessive shortness 
of breath, which had been studied extensively by cardiology 
and pulmonary physicians.  The veteran's primary problem, and 
the primary cause of his shortness of breath, was ascertained 
to be severe coronary artery disease with severely impaired 
left ventricular function.  The veteran was limited by his 
shortness of breath, which occurred even at rest.  The VA 
physician considered the veteran disabled to perform almost 
any function, including activities of daily living.  

In a written medical opinion dated in June 1998, Joseph A. 
Hill, M.D. Ph.D., stated that several processes were likely 
to be progressive given the nature of coronary disease and 
left ventricular function, and given the veteran's continued 
smoking.  He stated he could not rule out that aspects of the 
veteran's care at the VA contributed to the veteran's 
difficulty breathing at rest and on exertion.  However, he 
elaborated, given the number, severity, and duration of the 
other disease processes that affected the veteran's breathing 
difficulties, he concluded that that contributions of a 
nosocomial pneumonia and sternectomy were relatively minor.  
He emphasized that it was difficult to quantify the relative 
importance of the several contributors to the veteran's 
breathing problems.  In his view, it was reasonable to 
surmise that the major components stemmed from pre-existing 
disease processes that were likely to have progressed during 
the history of his illnesses.  He noted active disease 
processes in the veteran which were certain to contribute to 
his difficulty breathing included chronic bronchitis, 
emphysema, congestive heart failure, a possible element of 
chronic coronary ischemia, nosocomial pneumonia experienced 
during the February 14, 1996, to March 28, 1996, 
hospitalization at the Milwaukee VA medical center, and chest 
wall changes secondary to sternal wound dehiscence and 
ultimate sternectomy.

In an August 1998 written opinion, a VA physician and 
physician's assistant wrote that although the veteran's 
shortness of breath was most likely a combination of chronic 
obstructive pulmonary disease, decreased diffusion capacity 
of carbon monoxide, decreased left ventricle function and 
chest wall changes secondary to removal of his sternum, "we 
are unable to quantify the contribution of each individual 
factor."  They further asserted that it appeared that the 
veteran's respiratory capacity was limited by abnormal chest 
wall function, which had been supported by the results of his 
cardiopulmonary exercise test.  The opinion is supported by a 
detailed factual background and analysis.  An August 1997 
opinion of a pulmonary physician is referenced to corroborate 
the opinion that there was impaired Vt/FVC resopnse to 
exercise, some of which was due to chest wall changes.  The 
chest wall was noted to move abnormally during exercise.

During a December 1998 VA examination, after review of the 
veteran's medical history and chest X-rays, and a physical 
examination, the diagnoses were chronic obstructive pulmonary 
disease with decreased respiratory capacity and hypoxia;  
continued tobacco abuse;  and status post three vessel 
coronary arterial bypass graft for coronary artery disease.  
The examiner asserted that a sternotomy [sic] effectively 
changes the thorax from a closed structure to a less rigid 
one and therefore is a less efficient structure.  The 
examiner opined that since the veteran's lungs were 
hyperinflated from his chronic obstructive pulmonary disease, 
any decrease in efficiency of ventilation could be 
subjectively quite significant.  The examiner acknowledged 
that there were several other conditions contributing to any 
possible decrease in respiratory reserve, and opined that the 
estimated additional 23,000 cigarettes he had consumed since 
his heart surgery, the decrease in left ventricle ejection 
fraction, and the resulting congestive heart failure, were 
probably more contributory to the veteran's decline.  The 
examiner asserted that the exact quantification and 
contribution of each of these multi-factorial conditions to 
his current status would be pure conjecture.  

In a May 2000 memorandum to the veteran's representative, Dr. 
Craig N. Bash, a neuro-radiologist, wrote in support of the 
veteran's claim.  The memorandum reflects that Dr. Bash 
carefully reviewed the pertinent medical evidence of record.  
Dr. Bash's impression was that it was likely that the  cause 
of the veteran's resting shortness of breath was his VA 
hospital acquired Serratia pneumonia and resulting 
sternectomy, both of which were secondary to the veteran's 
CABG surgery.  In supporting this impression, Dr. Bash noted 
that the veteran had a ruptured sternal wire prior to leaving 
the Milwaukee VAMC on October 12, 1995, following his CABG 
surgery, and returned to the Milwaukee hospital with a 
sternal separation only four months post discharge, on 
February 15, 1996.  Dr. Bash noted that during the last 
admission the veteran acquired his Serratia and sternectomy.  
Using a table, Dr. Bash compared the veteran's "baseline 
clinical status before and after his sternum removal 
operation," and asserted that the clinical record review 
illustrated that veteran was significantly less able to walk 
due to severe resting shortness of breath after the 
sternectomy.  He asserted that it was unlikely that the 
following processes were causing his current severe shortness 
of breath, because these disease processes or risk factors 
had improved via surgical/medical treatments or had remained 
relatively static:  3 vessel disease, chronic obstructive 
pulmonary disease, ejection fraction, hypokinesis of the left 
ventricle, bronchitis, smoking, and congestive heart failure.  

Dr. Bash opined that it was likely that the cause of 
shortness of breath was the VA "hospital acquired Serratia 
Pneumonia and sternectomy both of which are secondary to his 
CABG surgery."  Dr. Bash cited a medical treatise stating 
that Serratia had been found to cause surgical wound 
infections and cause osteomyelitis, and that most hospital-
associated cases were associated with instrumentation of the 
respiratory tract.  The treatise further stated that Serratia 
could cause cellulitis.  Dr. Bash asserted that the veteran 
likely acquired his Serratia from the instrumentation 
procedures (sternal wires) he received during his October 5, 
1995, coronary artery bypass graft surgery at the Milwaukee 
VA hospital.  

Dr. Bash noted that the veteran's Serratia was very serious 
and required prolonged mechanical ventilation in the 
intensive care unit.  According to Dr. Bash, this situation 
resulted in hypoxia which required ventilation, which likely 
caused the underlying disease process to progress.  Dr. Bash 
wrote that hypoxia was not good for a heart that is already 
compromised due to vascular disease or lungs that are 
compromised due to a history of chronic smoking.  Dr. Bash 
stated that it was his opinion that the veteran's current 
shortness of breath was a direct result of his 
hospitalization for his CABG, which resulted in his Serratia 
Pneumonia and his sternotomy [sic].  He explained that both 
the pneumonia and the sternotomy [sic] likely caused a 
decrease in the veteran's pulmonary status and that this had 
resulted in the veteran's severe shortness of breath.  Dr. 
Bash felt that his opinion was in agreement with a VA 
pulmonologist who in 1997 stated that "[t]he chest wall was 
observed to move abnormally during exercise... thus 
contributing to hypoxia..."  

Dr. Bash further opined that the veteran's post-surgical 
reduction in pulmonary function was also supported by his 
chest X-rays.  According to Dr. Bash, the veteran's post-
surgical chest films demonstrated a blunted left costophrenic 
angle which represented thickening, and this pleural 
thickening was a direct result of the surgical procedures, 
causing respiratory compromise.  Copies of VA radiological 
chest reports dated in August 1995, September 1998, and 
February 1999 were associated with Dr. Bash's report, and Dr. 
Bash's stated specialty of neuro-radiologist is duly noted.

Dr. Bash felt that the opinion of the VA physician who wrote 
regarding the veteran's condition in November 1996 was 
inaccurate because it was based on incomplete information.  
Dr. Bash asserted that the November 1996 physician's opinion 
was rendered without considering the information and 
diagnostic tests performed by a VA pulmonologist (whose 
earlier findings are referenced in the above-discussed August 
1998 written VA medical opinion), and that the November 1996 
opinion did not refer to any of the chest X-rays.  Dr. Bash 
also criticized the June 1998 opinion Dr. Hill, stating that 
it was also inaccurate because it was based on inaccurate 
information.  Dr. Bash felt that if Dr. Hill had before him 
all of the clinical records, the information and from a VA 
pulmonologist, and the chest X-ray reports, he would likely 
have been able to either rule out some factors or quantify 
other factors.  On this basis, Dr. Bash disagreed with Dr. 
Hill's assertions that the contributions of a nosocomial 
pneumonia and sternectomy were relatively minor.

Analysis

Under 38 U.S.C.A. § 5107(a), all claimants seeking 
compensation, including those seeking compensation under 
section 1151, have the initial burden of showing that their 
claim is well grounded.  Jimison v. West, 13 Vet. App. 75 
(1999).  For a claim to be well grounded under the pre-
amendment version of 38 U.S.C.A. § 1151, the appellant must 
provide:  (1) medical evidence of a current disability; (2) 
medical evidence, or in certain circumstances lay evidence, 
of incurrence or aggravation of an injury as the result of 
hospitalization, medical or surgical treatment, or the 
pursuit of a course of vocational rehabilitation under 
chapter 31 of title 38, United States Code; and (3) medical 
evidence of a nexus between that asserted injury or disease 
and the current disability.  Jones v. West, 12 Vet. App. 460 
(1999).  

The Board has found the veteran's claim of aggravation of 
lung disability due to VA hospital treatment and surgery to 
be well grounded within the meaning of 38 U.S.C.A. § 5107(a), 
in that the medical evidence of record suggests that the 
claim is plausible.  The Board is satisfied that all 
available evidence necessary to render an equitable 
determination on this issue has been obtained.

38 U.S.C.A. § 1151 provides that where any veteran shall have 
suffered an injury, or aggravation of an injury, as the 
result of hospitalization, medical or surgical treatment, not 
the result of the veteran's own willful misconduct, and such 
injury or aggravation results in additional disability, 
disability compensation shall be awarded in the same manner 
as if such disability or aggravation were service connected.

In determining that additional disability exists, the 
beneficiary's physical condition immediately prior to the 
disease or injury on which the claim for compensation is 
based will be compared with the subsequent physical condition 
resulting from the disease or injury.  As applied to medical 
or surgical treatment, the physical  condition prior to the 
disease or injury will be the condition which the specific 
medical or surgical treatment was designed to relieve.  
Compensation will not be payable for the continuance or 
natural progress of disease or injuries for which the 
hospitalization, etc., was authorized.  In determining 
whether such existing disease or injury suffered as a result 
of hospitalization, medical or surgical treatment is 
compensable, it will be necessary to show that the additional 
disability is actually the result of such disease or injury 
or an aggravation of an existing disease or injury and not 
merely coincidental therewith.  

Compensation is not payable for the necessary consequences of 
medical or surgical treatment or examination properly 
administered with the express or implied consent of the 
veteran.  "Necessary consequences" are those which are 
certain to result from, or were intended to result from, the 
examination or medical or surgical treatment administered.  
38 C.F.R. § 3.358(b),(c).  The appellant is not required to 
show fault or negligence in medical treatment, Brown v. 
Gardner, 115 S. Ct. 552 (1994).  (Although the statute was 
amended, effective in October 1997, to require negligence on 
the part of the VA, the veteran's case is not affected by 
this less favorable change in the law, since the veteran 
submitted his claim in October 1996.  Where a law or 
regulation changes after a claim has been filed or reopened 
but before the administrative or judicial appeal process has 
been concluded, the version most favorable to the appellant 
should apply unless Congress provided otherwise or permitted 
the Secretary to do otherwise.  Karnas v. Derwinski, 1 Vet. 
App. 308 (1991)). 

In the present case, the medical opinions of record are to 
the effect that the veteran suffered an increase in lung 
disability as a result of the pneumonia and disease of the 
sternum contracted during hospitalization, and subsequent 
removal of his sternum, during the VA hospitalizations in 
question.  The differences in the medical opinions of record 
regard the extent of the aggravation due to these causes, in 
the midst of several ongoing disease processes, rather than 
whether pulmonary ability was compromised due to the 
pneumonia, infection and removal of the sternum.  The medical 
evidence further makes clear that pneumonia, infection and 
removal of the sternum are not necessary consequences of 
coronary artery bypass graft surgery. The medical evidence 
consistently shows that the veteran had infection, pneumonia, 
and removal of the sternum as a consequence of his coronary 
artery bypass graft surgery, and that this has aggravated his 
pulmonary disability to some extent.

Among other medical opinions, a VA examiner's opinion, a 
medical opinion solicited by the veteran's representative, 
and VA treating physician's opinions, support the claim 
insofar as they show the veteran's multi-factorial pulmonary 
disability has increased as a result of residuals of the 
infection and pneumonia, to include removal of the sternum.  
Two of these opinions were based in part on physical 
evaluation of the veteran one or more years after removal of 
the sternum, and therefore are afforded significant weight.  
Dr. Bash explicitly compared the veteran's condition before 
and after the February to March 1996 VA hospitalization and 
surgery, and found that the veteran's pulmonary condition had 
objectively worsened after, and because of, the sternectomy.   
Even the June 1998 opinion of Dr. Hill lists nosocomial 
pneumonia experienced during the February 14, 1996, to March 
28, 1996, hospitalization at the Milwaukee VAMC, and chest 
wall changes secondary to sternal wound dehiscence and 
ultimate sternectomy, as among the several "active disease 
processes in [the veteran] that are certain to contribute to 
his difficulty breathing."  (Emphasis added).   Accordingly, 
the claim for compensation pursuant to 38 U.S.C.A. § 1151, 
for aggravation of lung disability due to VA surgery and 
treatment during hospitalization in October 1995, February 
1996, and March 1996, is granted.

The Board acknowledges that, as discussed in the remand 
portion of this action, the medical evidence of record is 
incomplete.  However, the Board finds the December 1998 VA 
examination results (to include a physical finding of a bony 
defect consistent with a sternectomy) and opinion, and other 
descriptions by VA and other physicians of the underlying 
medical records, as well as a physical finding of VA 
physicians that the veteran had breathing impairment due to 
chest wall changes which resulted from a sternectomy during 
February / March 1996 VA hospitalization and treatment, to be 
exceptionally credible and sufficiently informative regarding 
the contents of the unavailable hospital and treatment 
reports to allow a decision on the merits with respect to 
aggravation of lung disability by the Board at this time.  
Since the determination is a grant of benefits sought on 
appeal, the veteran has not been prejudiced by this approach. 


ORDER

The claim for compensation pursuant to 38 U.S.C.A. § 1151, 
for aggravation of lung disability due to VA surgery and 
treatment during hospitalization in October 1995, February 
1996, and March 1996, is granted.


REMAND

The veteran has contended that his heart disability has been 
aggravated as a result of VA treatment and surgery.  

The veteran's claim as certified upon appeal is a claim for 
compensation for additional lung and heart disability due to 
VA treatment and hospitalization.  The Board has recast this 
as separate claims for compensation for aggravation of two 
separate disabilities, lung and heart, respectively, arising 
from the same course of VA treatment and hospitalization.  
Although the claim for aggravation of lung disability was 
adjudicated on the merits above, the current information of 
record pertaining to the veteran's claimed increase in heart 
disability is not sufficient for adjudication by the Board.  
Not associated with the claims file are several items of 
medical evidence referred to in rating decisions and written 
medical opinions of record.  For example, with the exception 
of a November 1996 one-half page summary by a VA physician, 
none of the pertinent VA records of treatment and 
hospitalization during calendar year 1996 are associated with 
the claims file.  A close examination of the May 2000 opinion 
of Dr. Bash, who had a certified copy of the claims file, 
creates a strong appearance that he did not have access to 
the original hospitalization and treatment records either, 
but instead relied on reports and opinions prepared by VA 
physicians who had reviewed the original records.

The original medical records of the periods of treatment and 
hospitalization at issue in this case are, in contemplation 
of law, before the Secretary and the Board, and should be 
included in the record.  Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).    

Accordingly, the case is remanded for further development as 
follows:

1.  All VA medical records and documents 
pertinent to the incidents upon which the 
veteran's claim is based must be 
associated with the claims file.  This 
includes all hospital clinical records, 
surgical records (including the 
anesthesia record), nurse's notes, 
laboratory and radiological reports, 
final discharge summaries covering the VA 
hospitalizations, treatment or medical 
evaluation which allegedly resulted in 
the additional disability or disease, and 
any report of investigation of the 
veteran's allegations.  All of the 
medical records for all VA treatment of 
the veteran's heart condition and any 
associated complications should be 
associated with the claims file.  
Further, if the veteran's informed 
consent was necessary prior to the 
treatment allegedly resulting in 
additional heart disability or disease, 
all pertinent medical records covering 
the veteran's informed consent as to the 
treatment he received from VA must be 
associated with the claims file.  In 
addition, a copy of the SF 522s, Request 
for Administration of Anesthesia and for 
Performance of Operations and Other 
Procedures, should be associated with the 
claims file.  If any of the above is not 
obtainable, a written statement to this 
effect should be associated with the 
claims file.

2.  Then, the RO should undertake any 
other indicated development.  If the RO 
determines that the claim is plausible, 
possible, or capable of substantiation, 
the RO should fulfill its duty to assist 
the veteran in development of the claim, 
to include providing a VA medical 
examination and opinion on the issue of 
whether the veteran's heart disability 
has been aggravated due to the periods of 
VA treatment and hospitalization at issue 
in this case.  On this point, the RO is 
advised to view any new evidence in the 
context of Dr. Bash's May 2000 statement 
that the veteran's VA treatment and 
hospitalization resulted in hypoxia which 
required ventilation in an intensive care 
unit, and that hypoxia is not good for a 
heart that is already compromised due to 
vascular disease.
 
3.  Then, the RO should readjudicate the 
issue of entitlement to compensation 
pursuant to 38 U.S.C.A. § 1151 for 
aggravation of heart disability due to 
treatment during VA hospitalization in 
October 1995, February 1996, and March 
1996.
 
If the benefits sought on appeal are denied, then the 
appellant his representative should be provided with a 
supplemental statement of the case which reflects RO 
consideration of all additional evidence and an opportunity 
to respond.  Thereafter, the case should be returned to the 
Board for further appellate review, if otherwise in order.  
The purposes of this REMAND are to obtain additional medical 
information and to ensure that the veteran is afforded due 
process of law.  The Board intimates no opinion, either 
factual or legal, as to the ultimate conclusions warranted in 
this case.  No action is required by the veteran until 
contacted by the RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.





		
RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals



 

